Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 18-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim(s) is/are drawn to a form of energy.
The Spec states, in par 48, “In no case is the storage medium a transitory propagated signal or carrier wave.” However, “the storage medium” is different from the claimed “computer readable storage medium.” As such, the claim(s) is/are drawn to a form of energy. 
It is suggested that the limitation “non-transitory computer readable storage medium” is recited in the claim(s), in order to properly render the claim statutory in view of the broadest reasonable interpretation in light of the specification as filed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recites a limitation(s) of the tree comprising: nodes representing completed tests; and nodes representing incomplete accepted tests, wherein the nodes representing completed tests and the nodes representing incomplete accepted tests each include one or more tags to represent a test environment for a piece of functionality, which is a mental process.

This judicial exception is not integrated into a practical application. In particular, a step of receiving updates during test case runtime is recited at a high level of generality (i.e., as a general means of gathering updates for use to generate a tree), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. In addition, the claim(s) recites additional elements of “server”, “processors”, “storage system”, “storage medium”, which are recited at a high-level of generality (i.e., as a generic “processor” performing a generic computer function of performing an operation corresponding to a request through interaction with a node of the tree representation, or adding the node as a requested test case in response to the request to add the node to the tree representation) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim(s) is/are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim(s) does not provide any indication that the recited server/medium is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that receiving or transmitting data over a network is ‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the step of receiving updates during test case runtime is well-understood, routine, conventional activity is supported under Berkheimer. In addition, the additional elements of using “server”, “processors”, “storage system”, “storage medium” to perform the claimed invention amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 11-17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 11-17 recites the limitation "The system of claim 10" or "The system of claim 13." There is insufficient antecedent basis for this limitation in the claim(s). A coverage server is actually being claimed in claim(s) 10; so, not clear what the claimed limitation is referring to. It is suggested that the limitation "The server of claim 10" or "The server of claim 13" is recited in the claim(s).

Allowable Subject Matter
There is no prior art rejection for independent claim(s) 1, 10, 18 , and would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, 112 set forth in this office action.
The following is an examiner’s statement of reasons:


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE LIN whose telephone number is (571)431-0706.  The examiner can normally be reached on Monday-Friday; 8 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.